Citation Nr: 0427611	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-12 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Dannie B. Johnson


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.  He died in January 1996.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for the cause of the veteran's death.

Entitlement to service connection for the cause of the 
veteran's death was denied in a January 1997 RO decision.  
This decision is final.  38 U.S.C.A. § 7105 (West 2002).  
Thus, regardless of any RO action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since that final decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003); Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

As indicated above, this was not the first time that the RO 
has denied a claim of entitlement to service connection for 
the cause of the veteran's death.  Unfortunately, the record 
does not show that the appellant was provided notice of the 
laws and regulations governing claims to reopen.  
Accordingly, a remand to provide this information is 
required.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Next, the Board notes that a review of the record shows that 
the appellant, on a number of occasions, has notified the RO 
that she was having difficulty prosecuting her claim because 
she did not have a copy of her husband's service medical 
records and the National Personnel Records Center (NPRC) told 
her that these records were no longer available because they 
had been destroyed in a fire.  The record includes a January 
1999 direct request to VA for a copy of the veteran's service 
medical records from the RO, and VA should provide her with 
those records.  See H. Rept. No. 105-52, at 2 (1997) (the 
system for deciding VA benefits claims, "is unlike any other 
adjudicative process.  It is specifically designed to be 
claimant friendly.  It non-adversarial; therefore, the VA 
must provide a substantial amount of assistance (to) a 
veteran seeking benefits.").

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
appellant of the specific evidence needed 
to substantiate the application to reopen 
a claim of entitlement to service 
connection for the cause of the veteran's 
death.  Specifically, the letter must (1) 
notify the claimant of the information 
and specific evidence not of record that 
is necessary to substantiate the claim; 
(2) notify her of the information and 
specific evidence that VA will seek to 
provide; (3) notify her of the 
information and specific evidence she is 
expected to provide; and (4) request she 
provide any pertinent evidence in her 
possession.  The appellant should be 
notified that she has one-year to submit 
pertinent evidence needed to substantiate 
her claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should provide the appellant 
with a copy of all of the veteran's 
service medical records that are found in 
the claims file.

3.  Following the above development, and 
any other appropriate development, the RO 
should readjudicate the appealed issue in 
a new rating decision.  

4.  If the benefit sought on appeal 
remains denied, she and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations governing claims to reopen, 
and the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


